United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4064
                                    ___________

United States Of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Pemon B. Ray, also known as              *
Bradley Smith,                           *         [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                           Submitted: November 2, 2000

                                Filed: November 7, 2000
                                    ___________

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Pemon B. Ray appeals the sentence the district court1 imposed on him following
his guilty plea to knowingly and intentionally possessing with intent to distribute
phencyclidine (PCP). On appeal, counsel moved to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), filing a brief in which he raises the issue whether the



      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.
district court erred in finding Mr. Ray was a career offender. Mr. Ray has not filed a
pro se supplemental brief.

       Having carefully reviewed the record, we conclude the district court did not err
in sentencing Mr. Ray as a career offender: he was at least eighteen years old at the
time he committed the instant offense, the instant felony is a controlled substance
offense, and Mr. Ray had the requisite prior qualifying felony convictions (assault and
controlled-substance delivery). See U.S.S.G. §§ 4B1.1, 4B1.2(a)(1), (b).

      In accordance with Penson v. Ohio, 488 U.S. 75 (1988), we have reviewed the
record for any non-frivolous issues and have found none.

      Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw.

      A true copy.

            Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-